Exhibit 10.1

[US Airways Letterhead]

April 9, 2013

[Name of Employee]

 

  Re:

US Airways Equity Awards

Dear                    :

As you know, US Airways Group, Inc. (“US Airways”), AMR Corporation and AMR
Merger Sub, Inc. (together, “American”) entered into an Agreement and Plan of
Merger (the “Merger Agreement”) on February 13, 2013 that provides for a
business combination of American and US Airways (the “Transaction”).

Under their current terms, the vesting of your US Airways equity awards,
including options, stock appreciation rights and restricted stock units,
automatically accelerate upon the closing of the Transaction (“Single Trigger
Acceleration”). Pursuant to the terms of the Merger Agreement, we are asking you
to agree to waive your right to Single Trigger Acceleration solely in connection
with, and conditioned upon the closing of, the Transaction. Upon such waiver,
each agreement evidencing or controlling the terms of your equity awards will be
deemed amended to the extent necessary to provide that your equity awards will
not accelerate in connection with the Transaction and, instead, if, on or
following the closing of the Transaction, you become entitled to receive cash
severance under any applicable agreement, plan, policy or program, then all
outstanding US Airways equity awards held by you on the termination date,
including any such equity awards assumed in the Transaction, will vest (and, in
the case of stock options or stock appreciation rights, become exercisable) in
full as of the termination date. The amendment provided by the preceding
sentence shall not become effective until the closing of the Transaction and
your waiver of Single Trigger Acceleration shall not apply to any subsequent
change in control transaction.

If you agree to the waiver and amendment provided in this letter, please
indicate so by signing below. You acknowledge and agree that nothing contained
in this letter will (i) constitute a breach of any equity award agreement or
other applicable agreement between you and US Airways (or any affiliate of US
Airways) or (ii) provide you with “good reason” to terminate your employment
with US Airways (or any affiliate of US Airways), as such terms are defined in
and/or for purposes of any equity award agreement or any other applicable
agreement between you and US Airways, and by your signature to this letter, you
expressly consent to the matters addressed in this letter.

Upon your signature to this letter, each of your equity awards and any other
applicable agreement with US Airways and its affiliates will be deemed amended
to effectuate the provisions and intent of this letter, and such amendments will
be incorporated in and form a part of such agreements. In the event the Merger
Agreement is terminated without the Transaction being consummated, then the
waiver and amendment provided in this letter shall be null and void and of no
further effect.



--------------------------------------------------------------------------------

If you have questions regarding this letter, please contact
            at            .

 

Sincerely,

 

Elise Eberwein

Executive Vice President, People,

Communications and Public Affairs

 

Acknowledged and Agreed:

 

Signature

 

Date